      X2:18-cv-10395-E Document 20-2 Filed 08/28/19 Page 1 of 2 Page ID #:1702




  11VICOLA T. HANNA
   United States Attorney
 2 DAVID M. HARRIS
 3    Assistant United States Attorney
      Chief, Civil Division
 4
      CEDINA M.KIM
 5    Assistant United States Attorney
      Senior Trial Attorney, Civil Division
 6
      JENNIFER LEE TARN,CSBN 240609
 7    Special Assistant United States Attorney
 8    Social Security Administration
            160 Spear Street, Suite 800
 9          San Francisco, CA 94105
10          Telephone: (415)977-8825
            Facsimile: (415)744-0134
11
            Email: Jennifer.Tarn@ssa.gov
12    Attorneys for Defendant
13
                          iJIVITED STATES DISTRICT COURT
14                       CENTRAL DISTRICT OF CALIFORNIA
15                               WESTERN DIVISION
l6
      EMILIANO SANTIAGO ARREOLA,                   2:18-cv-10395-VBF-E
17
18          Plaintiff,                           [            ]JUDGMENT

19                 v.
20
      ANDREW SAUL,
21
      Commissioner of Social Security,'
22
            Defendant.
23
24
25
26
   'Andrew Saul is now the Commissioner of Social Security and is automatically
27 substituted as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of
28 the Social Security Act,42 USC 405(g)(action survives regardless of any change i~
   the person occupying the office of Commissioner of Social Security).


                                             -1-
     X2:18-cv-10395-E Document 20-2 Filed 08/28/19 Page 2 of 2 Page ID #:1703




 1         The Court having approved the parties' stipulation to remand this case
 2   pursuant to Sentence 4 of42 U.S.C. § 405(g)for further proceedings consistent
 3   with that stipulation and for entry ofjudgment for Plaintiff,judgment is hereby
 4   entered for Plaintiff.
 5
 6
     DATED:        28'
 7                                  HONORABLE CHARLES F. EICK
                                    iJNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21

22
23
24
25
26

27
28




                                            -2-
